Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on August 20, 2021 have been entered and considered. Claims 8, 12 and 15 – 20 have been canceled. New claims 21 – 28 have been added. Claims 1 – 7, 9 – 11, 13 – 14 and 21 – 28 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 102 rejection over Wesson, and has maintained the 103 rejection over Wesson in view of Pinnavaia as detailed in Office action dated May 25, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.    
  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7, 9 – 11, 13 – 14 and 21 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wesson et al. US 20140076669 a1 (Wesson) in view of Pinnavaia et al. US 2011/0288210 A1 (Pinnavaia).  

Considering claims 1 – 2, 4, 6 – 7, 9 - 11, 13 – 14 and 21 – 28, Wesson teaches at [Abstract] a tension member, which extends longitudinally along a longitudinal axis and includes a plurality of fibers formed into one or more primary strands or cords extending parallel to the longitudinal axis and a plurality of fibers formed into one or more secondary strands or cords extending parallel to the longitudinal axis and through less than the full length of the belt, and a jacket retaining the primary and secondary strands or cords. The examiner equates said jacket to Applicant’s resin and jacket as it will explained below. Further, referring to FIG. 4 Wesson teaches at [0042] that the tension member 16 may include one or more load-bearing primary strands or cords 23 retained in a jacket 24. As seen in FIG. 4, the tension member 16 can have an aspect ratio greater than one (i.e. tension member width is greater than tension member thickness). Furthermore, at [0043] Wesson teaches that the jacket 24 may be formed of 
Moreover, Wesson does not specifically recognize that FR component in the fire resistant composition comprises a phosphorous containing compound and smoke suppressant in the form of hydroxyl functionalized nanofiller. However, Pinnavaia teaches a fire retardant composition comprising two or more additives or fillers of which, one or more known flame retardants, one or more inert fillers, or some combination thereof. Further, said nanosize fire retardant fillers, include magnesium or aluminum hydroxide, the former being a well-known smoke suppressant, as well as red phosphorous [0036]. Therefore, it would have been obvious to one of skill in the art before the effective filing dated of this application to select Pinnavaia’s FR compounds as the FR component in Wesson’s FR composition when it is desire to provide the composition with efficient flame retardancy and smoke suppression properties, which are highly desired in elevator tension members. 
As to the orientation of the fibers, as noted above Wesson teaches that the fibers extend longitudinally along the axis (parallel). Further, Wesson does not specifically recognize that said fibers are randomly dispersed. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue 

As to claim 3, the limitation requiring that the load-bearing assembly is a handrail for passenger conveyor, this is considered intended use of the article being claimed, and it is not given patentable weight.  

Considering claim 5, Wesson teaches at [0013] that in some aspects of the disclosure, the secondary strands or cords are made of aramid, such as para-aramid. 

Response to Arguments

Applicant's amendments and accompanying remarks filed on August 20, 2021 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 102 rejection over Wesson, and has maintained the 103 rejection over Wesson in view of Pinnavaia as detailed in Office action dated May 25, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.     

Applicant's arguments filed on August 20, 2021 have been fully considered but they are found to be not persuasive for the following reasons.
Applicant traverses the 103 rejection over Wesson in view of Pinnavaira on the basis that to the extent Pinnavaia discloses a second additive that may be magnesium or aluminum hydroxides, Pinnavaia does not disclose magnesium or aluminum hydroxides that are “nano size” as the rejection contends. The only nano-size composition disclosed by Pinnavaia is “hallosyte nano-clays”. Pinnavaia is silent as to the size of all other options for the second additive.

In response, the examiner notes that this argument is incorrect, because Pinnavaia teaches at [0039] that the aggregated particle size of the second filler is preferably less than 1 micron. 

Applicant further argues that Pinnavaia discloses several drawbacks to utilizing nano-clays as additives in polymers and expresses a preference for alternate materials (see [0003]).

In response, the examiner submits that the cited section is in the Background section of Pinnavaia’s disclosure, and does not refer to the embodiments taught by the reference.  

Applicant further argues that amended claim 11 to include the features of claim 12, now cancelled. The rejection of claim 12 relied on Pinnavaia for allegedly disclosing “wherein the self-fire-resistant resin comprises at least one functional group that provides fire-resistant properties.” However, the rejection does not explain exactly what a functional group that provides the fire resistance, as claimed. The functional group is part of the chemical makeup of the resin itself, which is different from an additive as described in Pinnavaia. 

In response, the examiner submits that the rejection is based on Wesson’s teachings of a tension member including jacket 24, which is a polymer, such as an elastomer like a thermoplastic polyurethane material, which are known to have the functional group O=C=N. 

Conclusion

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786